Citation Nr: 1230340	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified, major depression with psychotic features and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 




INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

Thus far, the Veteran has been scheduled for four videoconference hearings, all of which he has postponed and/or cancelled.  Most recently, the Veteran postponed his June 2012 hearing via letter dated May 2012.  He has not submitted a motion to reschedule this hearing; accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  A review of the claims file indicates that the Veteran has screened positive for PTSD, and carries a diagnosis of anxiety disorder not otherwise specified, major depression with psychotic features and dysthymic disorder.  Thus, to ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the claim as service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder not otherwise specified, major depression with psychotic features and dysthymic disorder.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claim will be considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, which he claims is due to having to "suit-up and [being] put on alert," believing he was going to Vietnam, and "undergoing training and episodes at other forts and Fort Bragg."  See November 2008 and February 2010 statements.  Before the Board can adjudicate the appeal on the merits, further development is required.

I.  VA Examination

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  While the Veteran has not been diagnosed with PTSD, he has, at times, screened positive for PTSD.  See January 2005 and February 2008 VA treatment notes.  The Board notes that such screening tests do not comport with the DSM-IV criteria for a diagnosis PTSD, as is required for service connection.  On remand, an examination is required to determine whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.

In addition to needing a VA examination to determine whether the Veteran meets the DSM-IV criteria for PTSD, the Board notes that no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's mental health problems in general.  Thus, in view of the Veteran's assertions and clinical history of treatment for psychiatric complaints, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That new VA examination and etiology opinion should expressly address the medical records, showing treatment for positive evaluations for PTSD, and diagnosed anxiety disorder not otherwise specified, major depression with psychotic features and dysthymic disorder, and the statements of the Veteran regarding his current symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

II.  VA Treatment Records

The Veteran reported that he began receiving psychiatric care through the VA in October 1996, see February 2010 and May 2010 statements, and the claims file reflects that the Veteran has received ongoing psychiatric treatment through the Marion, Illinois, VA Medical Center (VAMC).  VA treatment records date from May 2000 through March 2010, suggesting that there may be outstanding VA treatment records that pre- and post-date this timeframe.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding pertinent VA records should be obtained and associated with the claims file.

III.  Private Treatment Records

Private treatment records, dated February 1988, report that the Veteran suffered an accidental gunshot wound to the abdomen in 1968 and was hospitalized for three weeks thereafter.  The Veteran later alleged that this was a suicide attempt.  See November 2008 statement.  As these records are relevant to the Veteran's claim, they should be requested on remand.

Additionally, the Veteran references psychiatric treatment by a Dr. Schoos and treatment at the "blue clinic at Marion, [Illinois]."  See May 2012 statement.  It is unclear whether he is referring to VA or private treatment, but no such treatment records are of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his psychiatric condition since service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from: (1) his hospitalization at Deaconess Hospital in Evansville, Indiana, for a gunshot wound in 1968; (2) Dr. Schoos; and (3) the "blue clinic" in Marion, Illinois.

The RO/AMC should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's complete VA treatment records related to the claimed acquired psychiatric disorder from the Marion, Illinois, VAMC, or any other identified VA facility, from October 1996 through May 2000, and from March 2010 forward.  Any negative responses should be noted in the file.

3.  After any outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed events discussed below.

The examiner should determine whether any symptom claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

Rationale for all requested opinions shall be provided.  The rationale provided should include a discussion of the assertions made by the Veteran, the Veteran's Social Security decision and associated evaluation reports, sound medical principles, the Veteran's hearing testimony, and the treatment/evaluations reports of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


